Per curiam.
The appellant-wife filed an appeal from the grant of a motion for summary judgment for divorce. The trial court reserved the issues of permanent alimony, attorney fees and costs for future determination. The wife had sued for *37divorce on the ground that the marriage was irretrievably broken. The husband admitted the marriage was irretrievably broken and counterclaimed for a divorce on the same ground. The appellant contends that the trial court erred in refusing to defer granting the divorce until a final trial of all the issues because of the facts and circumstances of the case. We disagree. See Adams v. Adams, 238 Ga. 326 (232 SE2d 919) (1977); Whitmire v. Whitmire, 236 Ga. 153 (223 SE2d 135) (1976). On the relevancy of the husband’s alleged misconduct in the future alimony hearing see Bryan v. Bryan, 242 Ga. 826 (1979).
Argued January 8, 1979 —
Decided January 24, 1979.
Heard, Leverett & Adams, E. Freeman Leverett, for appellant.
Smith & Shiver, Truett Smith, for appellee.
The trial court did not err in granting the summary judgment.

Judgment affirmed.


All the Justices concur.